UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-12950 ALLIANCE PHARMACEUTICAL CORP. (Name of Registrant in Its Charter) New York 14-1644018 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3550 General Atomics Ct, MS 02/606 San Diego, California (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including are code:(858) 779-1458 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer(Do not check if a smaller) reporting company o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Common Stock, $0.01 par value per share, 150,000,000 shares authorized, 67,459,219 shares issued and outstanding at May 20, 2010. ALLIANCE PHARMACEUTICAL CORP. INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at March 31, 2010 (unaudited) and June 30, 2009 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Reserved] 16 Item 5. Other Information 16 Item 6. Exhibits 16 - 2 - Part I FINANCIAL INFORMATION: Item 1.Financial Statements ALLIANCE PHARMACEUTICAL CORP. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 June 30, 2009 Assets (Unaudited) (Audited) Current assets: Cash $ $ Other current assets - Total current assets Property and equipment - net $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Accrued expenses Deferred compensation Deferred revenue Senior notes payable and accrued interest Total current liabilities Other liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Common stock - $0.01 par value; 150,000,000 shares authorized; 67,459,219 and 67,316,592 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See accompanying Notes to Condensed Consolidated Financial Statements. - 3 - ALLIANCE PHARMACEUTICAL CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, Nine months ended March 31, (Unaudited) (Unaudited) Revenues: Royalty, license and research $
